                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE



Sonny Vu

     v.                               Civil No. 19-cv-00680-LM
                                      Opinion No. 2019 DNH 181
RSI Racing Solutions, Inc.



                               O R D E R

     Plaintiff Sonny Vu sues defendant RSI Racing Solutions,

Inc. (“RSI”) for claims arising out of the parties’ agreements

regarding upgrades to a Dodge Viper automobile.       RSI moves to

dismiss this action pursuant to Federal Rule of Civil Procedure

12(b)(2), claiming that the court lacks personal jurisdiction

over it.    Doc. no. 14.1   Alternatively, RSI requests that the

court transfer this case to the United States District Court for

either the Eastern or Northern District of Texas pursuant to 28

U.S.C. § 1404(a).    Doc. no. 15.   Vu objects to both motions.

Doc. nos. 17 & 19.    On October 11, 2019, the court heard oral

argument on these motions.     Because Vu has failed to make a

prima facie showing that this court has personal jurisdiction

over RSI, the court cannot exercise jurisdiction over this suit.

Instead of dismissing this action, however, the court will




     1   RSI also moves to dismiss for forum non conveniens.
transfer the case to the United States District Court for the

Eastern District of Texas.


                         STANDARD OF REVIEW

     When a defendant contests personal jurisdiction under Rule

12(b)(2), the plaintiff bears the burden of persuading the court

that jurisdiction exists.    See Mass. Sch. of Law at Andover,

Inc. v. Am. Bar Ass’n, 142 F.3d 26, 34 (1st Cir. 1998).     Where,

as here, the court considers a Rule 12(b)(2) motion without

holding an evidentiary hearing, the court applies the prima

facie standard.    See Sawtelle v. Farrell, 70 F.3d 1381, 1386 n.1

(1st Cir. 1995).   To make a prima facie showing of jurisdiction,

a plaintiff cannot rest on the pleadings, but must adduce

evidence of specific facts supporting jurisdiction.    See Foster-

Miller, Inc. v. Babcock & Wilcox Canada, 46 F.3d 138, 145 (1st

Cir. 1995).

     The court “draws the facts from the pleadings and the

parties’ supplementary filings, including affidavits, taking

facts affirmatively alleged by the plaintiff as true and viewing

disputed facts in the light most favorable to plaintiff.”

Sawtelle, 70 F.3d at 1385.    The court may also consider the

facts posited by defendant, to the extent they are

uncontradicted.    See Mass. Sch. of Law, 142 F.3d at 34.   But the

court need not “credit conclusory allegations or draw farfetched


                                 2
inferences.”    Id. (internal quotation marks omitted).   In short,

the court does not sit as a fact-finder; it “ascertains only

whether the facts duly proffered, fully credited, support the

exercise of personal jurisdiction.“     Rodriguez v. Fullerton

Tires Corp., 115 F.3d 81, 84 (1st Cir. 1997).



                              BACKGROUND

     During all relevant times, Vu lived part-time in New

Hampshire and part-time in Vietnam.     He paid taxes as a resident

of Salem, New Hampshire and held a New Hampshire driver’s

license.

     Vu wanted to buy a used Dodge Viper automobile and sought

the assistance of an experienced Viper mechanic or dealer to

help him.    In November 2015, Vu found RSI’s website,

www.racingsolutions.com.    RSI is a corporation incorporated in

Texas, with its principal and sole place of business in Plano,

Texas.     RSI does not have a physical office in New Hampshire or

own any assets or property in this state.     RSI’s website

advertises it as “the leader in Dodge Viper performance” and

explains that it provides “retail or wholesale product sales,

manufacturing, tuning and turn-key installations.”    Doc. nos. 11

at ¶ 8, 19-4 at 3.    The website also advertises that “in less




                                  3
than 4 weeks you could be driving your very own RSI Twin Turbo

Gen 5 Viper!”    Doc. no. 19-4 at 2.

     Vu contacted RSI via email about visiting RSI while Vu was

in Texas.   Doc. no. 14-3 at 3.   RSI’s owner responded to Vu’s

email and informed him of RSI’s business hours.       After visiting

RSI’s shop in Texas, Vu entered into a written contract with RSI

to purchase a used 2014 Dodge Viper located in West Virginia.

Doc. no. 14-4.     Pursuant to the contract, an RSI representative

traveled to West Virginia on Vu’s behalf, inspected the 2014

Dodge Viper, purchased it, and transported it back to RSI’s shop

in Plano, Texas.    Vu paid RSI $82,500.00 for the cost of the

vehicle, inspection, and transportation.

     Vu and RSI subsequently made multiple oral agreements, via

email and telephone, regarding modifications and upgrades to the

Viper.   See, e.g., doc. no. 14-7 at 2-4.      RSI initiated these

agreements by calling Vu or sending him emails to convince him

to agree to and pay for additional upgrades.      See doc. no. 19-3.

RSI mailed the sales orders for these upgrades to Vu’s mailing

address in New Hampshire.    Doc. no. 14-5.2


     2 During their correspondence, however, Vu also provided RSI
with two addresses in other states. He instructed RSI to mail a
package to an address in Burlingame, California, doc. no. 14-7
at 1, and he provided RSI with proof of insurance for the Viper
that listed an address in Farmers Branch, Texas, doc. no. 14-6
at 1. Vu asserts that both the California and Texas addresses
were business addresses associated with his former employer.

                                  4
     Between November 2015 and August 2016, Vu sent RSI six

additional payments totaling over $150,000.00 for upgrades to

the Viper.    Vu submitted all payments to RSI via wire transfer

from a bank in New Hampshire.   RSI initially promised that the

modifications and upgrades would be completed during the first

half of 2016.    It then postponed the completion date until 2017.

     By June 2019, when Vu filed this suit, the modifications

remained incomplete and RSI retained possession of the Viper.

Vu filed an amended complaint in August 2019.     Doc. no. 11.   The

amended complaint alleges six claims: breach of contract; unjust

enrichment; breach of implied covenant of good faith and fair

dealing; violation of the New Hampshire Consumer Protection Act

(“CPA”); intentional misrepresentation; and conversion.

According to Vu, these claims are not premised on breach of the

parties’ written contract; rather, they arise from the parties’

subsequent oral agreements for modifications and upgrades to the

Viper.



                             DISCUSSION

     RSI moves to dismiss Vu’s suit, arguing that this court

lacks personal jurisdiction over RSI.     Alternatively, RSI

requests that this court transfer the action to a district court

in Texas.    The court addresses each motion in turn.



                                 5
I.     Motion to Dismiss for Lack of Personal Jurisdiction

       “Personal jurisdiction implicates the power of a court over

a defendant.”   Foster-Miller, 46 F.3d at 143.   “An exercise of

jurisdiction must be authorized by state statute and must comply

with the Constitution.”   Harlow v. Children’s Hosp., 432 F.3d

50, 57 (1st Cir. 2005).   New Hampshire’s long-arm statute

reaches as far as the Constitution allows.    Phillips Exeter

Acad. v. Howard Phillips Fund, 196 F.3d 284, 287 (1st Cir.

1999).   Therefore, the court’s inquiry is whether the

constitutional requirements of due process have been met.    See

id.    “The Due Process Clause prohibits a court from imposing its

will on persons whose actions do not place them in a position

where they reasonably can foresee that they might be called to

account in that jurisdiction.”   Id.   Grounded in principles of

fundamental fairness, the court’s personal jurisdiction inquiry

focuses on the quality and quantity of defendant’s contacts with

the forum state.   See id. at 288.

       Personal jurisdiction may be either specific or general.

Cossaboon v. Maine Med. Ctr., 600 F.3d 25, 31 (1st Cir. 2010).

Vu argues only that this court has specific jurisdiction over

RSI.   The court limits its analysis accordingly.

       Specific jurisdiction allows the court to hear a case if

the action “relates sufficiently to, or arises from, a


                                 6
significant subset of contacts between the defendant and the

forum.”     Baskin-Robbins Franchising LLC v. Alpenrose Dairy,

Inc., 825 F.3d 28, 35 (1st Cir. 2016) (internal quotation marks

omitted).    To determine whether specific jurisdiction exists,

courts consider three elements: relatedness, purposeful

availment, and reasonableness.    Phillips v. Prairie Eye Center,

530 F.3d 22, 27 (1st Cir. 2008).      Plaintiff must prove that each

of these three requirements is met.      Id.   The court assumes for

the sake of argument that Vu can satisfy the relatedness prong

of the tripartite test and focuses its analysis on the

purposeful availment inquiry.    See Copia Commc’ns, LLC v.

AMResorts, L.P., 812 F.3d 1, 4 (1st Cir. 2016) (skipping to

purposeful availment inquiry and resting decision on plaintiff’s

failure to meet that requirement); Adams v. Adams, 601 F.3d 1, 6

(1st Cir. 2010) (assuming for the sake of argument that

plaintiff could satisfy relatedness element and focusing on

purposeful availment requirement).

     The purposeful availment requirement relates to the

defendant’s “intentionality” with respect to the forum state.

Adams, 601 F.3d at 6.    In considering this element, the court

must ask “whether a defendant has deliberately targeted its

behavior toward the society or economy of a particular forum

such that the forum should have the power to subject the



                                  7
defendant to judgment regarding that behavior.”     Baskin-Robbins,

825 F.3d at 36 (internal quotation marks and brackets omitted).

This requirement ensures that a defendant will not be subjected

to the exercise of jurisdiction based “solely on random,

isolated or fortuitous contacts with the forum state.”     Id.

(internal quotation marks omitted).

     The two “cornerstones” of purposeful availment are

voluntariness and foreseeability.     PREP Tours, Inc. v. Am. Youth

Soccer Org., 913 F.3d 11, 19-20 (1st Cir. 2019).     Voluntariness

requires that the defendant’s contacts with the forum state

result from actions of the defendant itself; not from the

unilateral actions of the plaintiff.     See id. at 20.

Foreseeability in this context means that defendant’s conduct

and connection to the forum state “are such that he should

reasonably anticipate being haled into court there.”      Id.

(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474

(1985)).

     Vu contends that the court must conduct this analysis

separately with respect to his contract and tort claims.        This

divided analysis is typically applied under the “relatedness”

prong of the specific jurisdiction test.     See Phillips Exeter,

196 F.3d at 288-89 (explaining that “relatedness” inquiry is

done on a “claim-by-claim basis”).     It may also be applied with



                                8
respect to the purposeful availment inquiry when the contacts

underlying the plaintiff’s contract claims differ from those

forming the basis of the tort claims.   See PREP Tours, 913 F.3d

at 21 at n.6.

     That is not the case here, however.   Though Vu attempts to

lay out distinct contacts underlying each category of claims,

the primary contacts he relies on regarding all claims are:

RSI’s website and Facebook page; the parties’ communications via

telephone and email while Vu was in New Hampshire that comprise

both the alleged misrepresentations and negotiations leading to

the agreements; a sales order RSI sent to Vu in New Hampshire;

RSI’s acceptance of multiple payments sent by Vu from New

Hampshire; and the length of the parties’ relationship (nearly

three years) caused by RSI’s failure to timely perform.3    Where,

as here, the contract and tort claims arise from the same

activity or occurrence and the court considers the same set of

contacts as to both claims, the court may conduct a single

purposeful availment analysis for both sets of claims.     See PREP

Tours, 913 F.3d at 21 n.6; see also Phillips Exeter, 196 F.3d at

289-92 (analyzing contract and tort claims separately for




     3 Vu has not identified which of RSI’s contacts with New
Hampshire, if any, relate to Vu’s conversion claim, which
concerns RSI’s continued exercise of dominion over the Viper in
Texas. See doc. no. 11 at ¶¶ 68-72.

                                9
“relatedness” purposes, but not under purposeful availment

inquiry).   Because Vu’s claims arise primarily from the

representations, communications, and correspondence between the

parties, the court will address RSI’s contacts with New

Hampshire under the contracts rubric.    See Lucerne Farms v.

Baling Techs., Inc., 226 F. Supp. 2d 255, 258-59 (D. Me. 2002)

(analyzing both tort and contract claims under contract

framework when both sets of claims were based on representations

in the parties’ contract).


     A. Voluntariness

     Vu has adduced sufficient facts to show that RSI had some

voluntary contact with New Hampshire related to Vu’s claims.

For example, RSI sent a sales order to Vu in New Hampshire.     See

Phillips, 530 F.3d at 28.    The central question is thus whether

RSI’s contacts are such that RSI could reasonably anticipate

being haled into court here.



     B. Foreseeability

     For contract claims, the exercise of jurisdiction is

foreseeable to a defendant when it “deliberately directed its

efforts towards the forum state” or when the defendant “entered

into a contractual relationship that envisioned continuing and

wide-reaching contacts” in the forum.    LP Solutions LLC v.


                                 10
Duchossois, 907 F.3d 95, 104 (1st Cir. 2018).     A defendant’s

contract with a resident of the forum state does not

“automatically” establish purposeful availment.     Adams, 601 F.3d

at 7.    Rather, the court must evaluate the existence of the

parties’ agreement in the context of the parties’ prior

negotiations, the contemplated future consequences of the

agreement, and the parties’ actual course of dealing.     Id.

        There is no allegation here that any representative of RSI

ever visited New Hampshire.    Consequently, Vu relies primarily

on the remote communications between the parties to support the

exercise of jurisdiction.     Remote communications directed into

and received from the forum state may support a finding of

purposeful availment.    See PREP Tours, 913 F.3d at 20; Downer,

771 F.3d at 68.    But the court must scrutinize the number,

quality, and duration of those contacts.     See PREP Tours, 913

F.3d at 20; Downer, 771 F.3d at 68.      Two cases are instructive

to this analysis: Downer, in which the First Circuit held that

the defendant’s contacts with the forum state supported the

exercise of jurisdiction over it, and Copia, in which the First

Circuit reached the opposite conclusion.




                                  11
          i. Downer

     In Downer, the foreign defendant solicited the in-forum

plaintiff to sell defendant’s company.     Downer, 771 F.3d at 63.

The parties engaged in a contractual relationship in which the

foreign defendant expected the in-forum plaintiff to undertake

extensive activities on its behalf.     Id. at 67.   In performing

its contractual obligations, the plaintiff actually undertook

various in-forum efforts to find a buyer over a four-year

period.   Id.    During that time period, the parties “collaborated

intensively,” “communicated regularly” by email and telephone,

and defendant sent three payments to plaintiff in the forum.

Id. at 64, 67.    The First Circuit concluded that, under these

circumstances, the court’s exercise of specific jurisdiction

over the foreign defendant was proper.     Id. at 71.

     The First Circuit has characterized Downer as “hinging on”

three factors: “the defendant’s in-forum solicitation of the

plaintiff’s services, the defendant’s anticipation of the

plaintiff’s in-forum services, and the plaintiff’s actual

performance of extensive in-forum services.”     Copia, 812 F.3d at

6; see also PREP Tours, 913 F.3d at 20; Cossart v. United Excel

Corp., 804 F.3d 13, 21 (1st Cir. 2015).     None of these factors

is present here; quite the opposite.




                                  12
     First, there is no evidence that RSI solicited Vu directly

or that RSI targeted New Hampshire specifically through its

website, Facebook page, or otherwise.      RSI’s Facebook page

describes RSI as the “world’s leading Dodge Viper modification

shop.”     Doc. no. 19-4 at 4.   This statement indicates RSI’s

intent to direct its services worldwide.      There is no evidence

in the record, however, that RSI’s website facilitates RSI’s

interactive contact with consumers across the globe, or in New

Hampshire.     A website that offers no “interactive” features

“function[s] more like a digital billboard, passively

advertising the business and offering an email address, fax and

phone number.”     A Corp v. All Am. Plumbing, Inc., 812 F.3d 54,

60-61 (1st Cir. 2016).

     A screenshot of RSI’s website shows that the website’s

banner includes a tab entitled “Online Store.”      Doc. no. 12-4.

This would seem to indicate that the website includes

interactive features; however, Vu has not submitted evidence or

allegations to that effect.      Without additional evidence, it is

not clear whether consumers can actually complete a transaction

using the website or must contact RSI directly through the

website.     See Cossaboon, 600 F.3d at 35 (explaining that

“something more” than mere existence of website is needed to

support jurisdiction, such as “interactive features which allow



                                   13
the successful online ordering of the defendant’s products”

(internal quotation marks and brackets omitted)); cf. Plixer

Int’l, Inc. v. Scrutinizer GmbH, 293 F. Supp. 3d 232, 242 (D.

Me. 2017), aff’d, 905 F.3d 1 (1st Cir. 2018) (finding foreign

defendant purposefully availed itself of Maine laws by selling

cloud-based services through a “highly interactive website,”

interacting with Maine residents through its website, and making

it clear on website that defendant accepted business from all

over the world).   There is no evidence here that, in addition to

the existence of its website, RSI sent marketing materials to

New Hampshire residents or otherwise targeted the New Hampshire

economy.   Cf. Auburn Mfg., Inc. v. Steiner Indus., 493 F. Supp.

2d 123, 130 (D. Me. 2007) (finding purposeful availment met for

false advertising claim when defendant maintained website and

deliberately sent catalogs to forum-state residents).

     Rather, the undisputed evidence here supports the

conclusion that Vu solicited RSI, not the other way around.      Vu

contacted RSI via email and then physically visited RSI’s shop

in Texas to inquire about RSI’s services.   Though Vu may have

found RSI’s contact information on its website, he did not

contact RSI through the website, but via his personal email

address.   Doc. no. 14-3.   Vu’s solicitation of RSI’s services in

Texas does not support a finding that RSI purposefully availed



                                 14
itself of the laws of New Hampshire.    See LP Solutions, 907 F.3d

at 104 (finding purposeful availment requirement not met when

in-forum plaintiff initiated contact with out-of-forum

defendant); Copia, 812 F.3d at 2, 6 (same); Phillips, 530 F.3d

at 29 (same).

       Moving to the next Downer factor (i.e., defendant’s

anticipation of plaintiff’s in-forum services), RSI had no

expectation that Vu would perform in-forum services for it.      See

Copia, 812 F.3d at 6.   Again, the opposite is true.   The parties

agreed that RSI would make certain improvements to the Viper at

its facility in Texas in exchange for payment from Vu.    This

agreement evinces an intent that performance of the parties’

agreement would occur in Texas, not New Hampshire.     See id. at

5-6.   Further, the nature of the parties’ contemplated

relationship does not demonstrate RSI’s intent to engage in

continuous and wide-reaching contacts with New Hampshire.       Cf.

Lucerne Farms, 226 F. Supp. 2d at 260 (parties’ contract for

sale of bailing machine contemplated continuing relationship

when defendant promised to provide two days of on-site start-up

assistance in the forum state and a thirty-day parts warranty).

       The final Downer factor (i.e., plaintiff’s performance of

in-forum services) is also lacking here.    The parties never

intended Vu to perform services in New Hampshire for RSI, and he



                                 15
never did so.   The opposite was expected: RSI’s completion of

upgrades on the Viper in Texas.    RSI’s performance of these

agreements—or lack thereof—occurred in Texas, not New

Hampshire.    See Phillips Exeter, 196 F.3d at 291 (“[A] contract

is arguably breached where a promisor fails to perform

. . . .”).

     Another fact important in Downer that is absent here is

evidence of the frequency of the parties’ contact while Vu was

in New Hampshire.    See Downer, 771 F.3d at 64, 67 (relying on

evidence of defendant’s eleven email exchanges with plaintiff’s

in-forum staff, email exchange of one memorandum multiple times

for editing, and plaintiff’s in-forum hosting of a conference

call with defendant and potential buyer).    Vu’s objection states

that the parties had “repeated back and forth negotiations” over

the course of a year while he was in New Hampshire, yet the

evidence he submitted does not support this assertion.     See

Foster-Miller, 46 F.3d at 145 (plaintiff may not rest on

pleadings but must “adduce evidence of specific facts”).

     The record contains three exhibits evidencing the parties’

correspondence: a November 2015 sales order mailed to Vu in New

Hampshire; a January 2016 email chain regarding upgrades to the

vehicle; and a November 2016 email chain offering additional

upgrades.    Doc. nos. 15-5, 15-7, 19-3.   Vu has adduced no other



                                  16
evidence of the frequency of the parties’ correspondence.4      Based

on this evidence, the parties’ communications appear neither

regular nor continuous.    See LP Solutions, 907 F.3d at 106-07

(finding exercise of jurisdiction not foreseeable when parties’

communications were “sporadic”).

     Additionally, of these three exhibits, only the 2015 sales

order demonstrates RSI’s contact with New Hampshire.    The email

correspondence itself offers no evidence that those

communications, including any alleged misrepresentations, took

place while Vu was in New Hampshire.    Vu’s own affidavit states

that the “majority of [his] communications, negotiations, and

agreements with RSI took place . . . while [he] was located in

New Hampshire or Vietnam.”    Doc. no. 19-2 (emphasis added).

This statement, even construed in Vu’s favor, does not provide

any evidence of the frequency of the parties’ contact while Vu

was in New Hampshire.     See Adams, 601 F.3d at 7-8 (finding no

purposeful availment in part because there was no evidence that

the one phone call between the parties occurred while plaintiff

was in forum state).




     4 At the hearing, Vu’s counsel represented that RSI sent
numerous other sales orders to Vu in New Hampshire. Such sales
orders, however, are not part of the record before the court.
See Foster-Miller, 46 F.3d at 145 (plaintiff may not rest on
pleadings but must “adduce evidence of specific facts”).

                                  17
      To the contrary, the evidence demonstrates that Vu split

his time between New Hampshire and Vietnam.    And the fact that

Vu informed RSI of mailing addresses in California and Texas

indicates that Vu may well have spent time in other locations

outside of New Hampshire.   RSI’s infrequent contact with Vu

while he may or may not have been in New Hampshire fails to

establish that it was foreseeable that RSI could be haled into

court here.   Cf. Trade Wings, LLC, v. Technetics, Inc., Civ. 02-

169-B, 2002 WL 31268389, at *4 (D.N.H. Oct. 10, 2002) (finding

purposeful availment requirement met where defendant directed

“numerous” communications to plaintiff’s offices in New

Hampshire, shipped products to New Hampshire office, and sent

fourteen purchase orders to that office).     Thus, this case is a

far cry from the contacts in Downer that established purposeful

availment.



      ii. Copia

      While this case is unlike Downer, the facts are similar to

Copia—a case in which the First Circuit “easily affirm[ed]” a

dismissal for lack of personal jurisdiction.    Copia, 812 F.3d at

2.   In Copia, the plaintiff was a Massachusetts company that

provided internet services to hotels in Jamaica and the

defendants were a Jamaican resort operator and its Pennsylvania-



                                18
based alter ego.    Id.   The plaintiff sent defendants an offer to

provide internet services to two planned resorts in Jamaica.

Id.    After several months of negotiations, which occurred both

in Jamaica and through remote communications directed to and

received from Massachusetts, the parties reached an agreement.

Id. at 3.    Under the contract, the plaintiff agreed to install

internet services at the two resorts in Jamaica and provide

ongoing on-site support and maintenance.     Id.   During

performance of the contract, the plaintiff shipped equipment to

Jamaica from Massachusetts that was then installed and

maintained entirely in Jamaica.    Id.   The parties also continued

to communicate remotely, with the plaintiff receiving some

contract-related remote communications in Massachusetts.     Id.

Almost five years into the parties’ contractual relationship,

the defendants informed the plaintiffs that they did not intend

to renew the contract terms.     Id. at 3.   The plaintiff then

brought suit in Massachusetts.

       On appeal, the First Circuit affirmed the district court’s

dismissal for lack of personal jurisdiction, focusing its

analysis on the purposeful availment inquiry.      Id. at 2, 5-6.

The First Circuit reasoned that none of the Downer factors was

present, demonstrating a lack of purposeful availment.      Id. at

6.    It further explained that the fact that defendants received



                                  19
equipment shipped from Massachusetts and payments from

Massachusetts was not a “voluntary contact” with the forum

state, but a result of the plaintiff’s unilateral activity.     Id.

at 5.

        The facts here closely resemble those in Copia.   Here, as

in Copia, plaintiff solicited defendant in its home

jurisdiction.    Likewise, Vu visited RSI’s out-of-forum location,

but no representative of RSI ever visited the forum state.     The

parties’ agreements in both cases were the result of remote

communications, via email and telephone, sent to and from the

forum.    In both cases, the parties’ agreements contemplated that

performance would occur in defendant’s home jurisdiction and

that is where it actually occurred.     Based on these

similarities, the court is inclined to reach the same result

here as the First Circuit did in Copia.     See also Hannah Int’l

Foods, Inc. v. House of Thaller, Inc., No. 18-cv-52-AJ, 2018 WL

3827626, at *4-5 (D.N.H. Aug. 10, 2018) (concluding that

plaintiff had not met burden of demonstrating purposeful

availment when plaintiff solicited defendant, defendant never

visited forum state, parties remotely negotiated contract,

contract contemplated performance in defendant’s jurisdiction,

and performance occurred outside of forum).




                                  20
     Vu’s other asserted contacts between RSI and New Hampshire

do not persuade the court otherwise.     Like the plaintiff in

Copia, Vu argues the fact that he sent payments to RSI from the

forum state supports a finding of purposeful availment.     But, as

the Court explained in Copia, the fact that the payments

originated in New Hampshire is a result of Vu’s “unilateral

activity.”   Copia, 812 F.3d at 5.    There is no evidence that the

parties’ agreements required Vu to send his payments from New

Hampshire.   See id.   Instead, the money traveled to RSI from the

forum state only by virtue of Vu’s unilateral decision to reside

here part-time.   See Phillips, 530 F.3d at 28 (“Jurisdiction

cannot be created by and does not travel with the plaintiff . .

. wherever she goes.” (internal quotation marks omitted)).

     The same can be said of the fact that RSI mailed at least

one sales order to New Hampshire.     The fact that the sales order

traveled to New Hampshire was a result of Vu’s unilateral choice

to reside here part-time, not due to RSI’s targeted efforts

towards this forum.    See Copia, 812 F.3d at 5 (finding that fact

that defendant sent notice of nonrenewal to plaintiff’s

registered office in Massachusetts did not support finding of

purposeful availment).

     Vu also points to the length of the parties’ relationship

to support jurisdiction.   Vu describes the relationship as



                                 21
lasting for three years due in large part to RSI’s efforts to

sell Vu additional upgrades and its failure to timely perform.

While RSI has certainly retained Vu’s Viper for over three

years, the record does not demonstrate that the parties

maintained contact throughout that whole time period.     Even

crediting Vu’s assertion as to the length of the parties’

relationship, the court does not find that it tips the analysis

one way or the other given the other facts discussed above.

Compare Downer, 771 F.3d at 67-68 (finding purposeful availment

when parties had four-year relationship during which plaintiff

performed in-forum services for defendant), with Copia, 812 F.3d

at 3, 5-6 (finding no purposeful availment when parties’ four-

year contractual relationship involved plaintiff’s performance

of services for defendant in non-forum location).



     C. Summary

     Considering all the facts discussed above together, RSI’s

contacts with New Hampshire consist of a passive website

accessible in the forum, an unknown amount of remote

communication between RSI and Vu while he was in New Hampshire,

the sales order mailed to New Hampshire, and the money Vu wired

to RSI from New Hampshire.   These contacts are not of sufficient

quantity and quality that RSI could foresee being haled into



                                22
court here.   See Phillips, 530 F.3d at 28-29 (finding purposeful

availment requirement not met when defendant’s only contact with

forum state was mailing employment contract to plaintiff and

sending three follow-up emails); Labollita v. Home Rental

Connections Ltd., No. CV 16-11433-LTS, 2017 WL 2569522, at *5-6

(D. Mass. June 13, 2017) (no purposeful availment when plaintiff

submitted inquiry through defendant’s website about vacation

rental, parties communicated and entered contract remotely to

rent apartment for short duration, and all performance was

expected to occur outside of forum state).

     The court finds that Vu has not met his burden of

demonstrating that RSI purposefully availed itself of suit in

this forum by deliberately targeting its behavior towards New

Hampshire such that this forum “should have the power to subject

[RSI] to judgment regarding that behavior.”   Baskin-Robbins, 825

F.3d at 36 (internal quotation marks omitted).      Because Vu has

failed to satisfy one of the three elements necessary to

establish specific jurisdiction, the court need not reach the

other two elements.   See Copia, 812 F.3d at 4-5.    This court

cannot exercise personal jurisdiction over RSI.     Given this

conclusion, the court need not address RSI’s alternative

argument supporting dismissal (that the suit be dismissed for

forum non conveniens).



                                23
II.   Motion to Transfer Venue

      As an alternative to its motion to dismiss, RSI requests

that this court transfer this action to the United States

District Court for either the Eastern or Northern District of

Texas pursuant to 28 U.S.C. § 1404(a).   Because this court lacks

personal jurisdiction over RSI, transfer under § 1404 is

“clearly inappropriate.”   Albion v. YMCA Camp Letts, 171 F.3d 1,

2 (1st Cir. 1999).   The court therefore must deny RSI’s motion

to transfer venue pursuant to 28 U.S.C. § 1404(a).

      A court that lacks personal jurisdiction over a suit may,

however, transfer the action under 28 U.S.C. § 1631.   Fed. Home

Loan Bank of Bos. v. Moody’s Corp., 821 F.3d 102, 114-19 (1st

Cir. 2016), abrogated on other grounds by Lightfoot v. Cendant

Mortg. Corp., 137 S. Ct. 553 (2017). That statute provides that:

      [w]henever a civil action is filed in a court . . .
      and that court finds that there is a want of
      jurisdiction, the court shall, if it is in the
      interest of justice, transfer such action . . . to any
      other court . . . in which the action . . . could have
      been brought at the time it was filed . . . .

28 U.S.C. § 1631.

      This statute establishes a “rebuttable presumption in favor

of transfer” that is overcome only if the “inquiring court

determines that transfer is not in the interest of justice.”

Fed. Home Loan, 821 F.3d at 119 (internal quotation marks


                                 24
omitted).    In assessing whether transfer is in the interest of

justice, the court should consider the “totality of the

circumstances,” including the relative merits of the suit and

whether transfer would unfairly benefit the proponent, impose an

unwarranted hardship on an objector, or unduly burden the

judicial system.    Britell v. United States, 318 F.3d 70, 74-75

(1st Cir. 2003).

     At the time it was filed, this suit could have been brought

in the United States District Court for the Eastern District of

Texas.     The parties agree that there is complete diversity

between them and that the amount in dispute is greater than

$75,000.    Thus, the court would have diversity jurisdiction over

this action.    See 28 U.S.C § 1332.   RSI would plainly be subject

to personal jurisdiction in the Eastern District of Texas, as it

is incorporated in Texas and has its principal place of business

there.     See Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)

(corporation subject to general personal jurisdiction in place

of incorporation and principal place of business).    Finally,

venue is proper in the Eastern District of Texas as RSI’s

principal and sole place of business is in Plano, Texas, which

is in the Eastern District of Texas.     See 28 U.S.C. § 1391(b).

     The court sees no facts in the record that would overcome §

1631’s presumption in favor of transfer.     There is no indication



                                  25
in the record that transfer would unfairly benefit RSI (as

outright dismissal would), impose unwarranted hardship on Vu, or

unduly burden the judicial system.    And Vu’s claims appear to be

far from frivolous.   A transfer to the Eastern District of Texas

is in the interest of justice as it will give Vu a chance to

have his claims resolved on their merits.    See Britell, 318 F.3d

at 74.   The court will therefore transfer this suit to the

Eastern District of Texas pursuant to its authority under 28

U.S.C. § 1631.5


                              CONCLUSION

     For the foregoing reasons, the court lacks personal

jurisdiction over RSI and cannot hear this matter.       The court

therefore grants RSI’s motion to dismiss for lack of personal

jurisdiction (doc. no. 14).    Because the court lacks

jurisdiction, it must deny RSI’s motion to transfer venue under


     5 In favor of its motion to transfer venue, RSI argues that
the written contract between the parties contains a forum-
selection clause by which Vu agreed to bring suit only in Texas.
Vu argues that this forum-selection clause is not applicable
because his claims in this suit are not premised on the parties’
written contract for purchase of the Viper, but, instead, grow
out of their subsequent oral agreements regarding upgrades to
the Viper. The court need not resolve the parties’ dispute.
Their disagreement about the applicability of the forum-
selection clause does not impact the court’s decision to
transfer under 28 U.S.C. § 1631. See Diving Services, Inc. v.
BTM Machinery, Inc., C.A. No. 16-112 S, 2017 WL 25463, at *4 n.3
(D.R.I. Jan. 3, 2017) (treating forum-selection dispute in same
way in context of transfer under 28 U.S.C. § 1631).

                                 26
28 U.S.C. § 1404 (doc. no. 15).    Instead of dismissing the case

outright, however, the court will transfer this case to another

forum with such jurisdiction pursuant to its authority under 28

U.S.C. § 1631.   The court directs the Clerk’s Office to transfer

this case to the United States District Court for the Eastern

District of Texas.

      SO ORDERED.


                              __________________________
                              Landya McCafferty
                              United States District Judge

October 16, 2019

cc:   Counsel of Record




                                  27
